DETAILED ACTION
This communication is in response to Applicant’s amendment filed October 13, 2022. Claims 1, 11, 12 and 20 have been amended, and claims 1-20 are pending in this application, and directed towards METHODS AND SYSTEMS FOR PROTECTING DATA INTEGRITY. Examiner acknowledges Applicant’s amendment, and therefore withdraws the previous objections to the specification and the drawings. Also, the way the claims have been amended integrate the abstract idea into a practical application for protecting data integrity. Therefore, the examiner withdraws the 35 USC § 101 rejection. However, due to the change in scope of the claims in the amendment, a new rejection under 35 USC § 102 is presented herein. The rejection is stated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on October 13, 2022 with respect to 35 U.S.C. 103 rejections have been fully considered but they are moot in view of the new grounds of rejections. Applicant’s arguments have been addressed in the rejection below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taschek US 2015/0089661 A1.

As per claims 1, 11 and 20, Taschek teaches a method, a system and a computer program product for enabling data integrity at an application server (techniques for protecting brand-associated content of communications published in a social networking environment. Taschek, para [0003]), comprising: 
receiving a first communication comprising first content generated by a first user (a first communication in the form of a post 200 including first content 300 is sent from a user's computing device such as a smartphone or tablet to one or more servers of a social networking system. For example, an employee of Orlando's restaurant can author post 200 to mention Orlando's and submit the post to one or more feeds. Taschek, para [0041]);
identifying authentication metadata embedded within the first communication (metadata can be identified as being embedded in content 300. By way of example, metadata 308 may have already been embedded in post 200 by an employee of Orlando's before post 200 is received by a server. In this scenario, since metadata 308 has already been embedded in post 200 at the time that post 200 is received by a server, metadata 308 can be identified in the content of post 200. Taschek, para [0046]); 
receiving a second communication generated by a second user, wherein the second communication comprises second content and the authentication metadata (a second communication in the form of a post 208 shown in FIG. 3 includes second content 312. In this example, Oliver de Boys has copied content 300 into post 208 and submitted post 208 to a server to be published on one or more feeds, for instance, as a republication of post 208. In FIG. 2, when a server receives post 208, the server can publish post 208 to a social network feed 204 or delay publishing post 208 until processing post 208 to interpret metadata 308 embedded in post 208…content 312 also contains embedded metadata 308. Taschek, para [0049]-[0050]); 
decoding the authentication metadata from the second communication (embedded metadata 308 in content 312 of post 208 is interpreted. In some implementations, embedded metadata 308 might be encoded, and interpreting the embedded metadata 308 could include decoding the metadata. Taschek, para [0051]); 
parsing the first content of the first communication and the second content of the second communication (when content 312 is rendered, embedded metadata 308 can be decoded by way of a hexadecimal algorithm provided at a server of the social networking system. Taschek, para [0051]) (metadata 308 contains a brand identifier 310 for Orlando's Restaurant as mentioned above. Therefore, by comparing brand identifier 310 with a list of brand identifiers maintained in a database, first content 300 can be linked with Orlando's Restaurant. Taschek, para [0053])( any number of changes accepted by the authoring system can be parsed and compared to the source text of first content 300. Taschek, para [0057]); 
determining that the first content is different than the second content based at least in part on the parsing (second content 312 is compared with first content 300, using standard text comparison techniques, to determine that content 312 is different from content 300. In the example of FIG. 3, when comparing content 312 with content 300, any differences between the content can be identified. Taschek, para [0054]); and 
based at least in part on the determining, one or more of: 
denying a request to share the second communication on a social networking system (in response to detecting any modifications to brand-associated content or even a keystroke in which a user attempts to modify content, a user can be prevented from publishing any such modified content. Taschek, para [0057]), or
sharing, on the social network system, a version of the second communication, the version including an alteration notification indicating that information of the second content has been altered (Data generated at 128 of FIG. 1 could also be used in a variety of manners to protect content 300. FIG. 4A shows a presentation of a social networking post including edited content as displayed on a computing device, in accordance with some implementations. In the example of FIG. 4A, once the data generated at 108 of FIG. 1 is sent to a user's device, the device can process the generated data to display a presentation 400 indicating that second content 312 is different from first content 300. While the precise contours of presentation 400 can vary across implementations, in one example presentation 400 includes a textual warning 404, namely "!!!WARNING THE FOLLOWING CONTENT HAS BEEN EDITED!!!" indicating that first content 300 and second content 312 are different. Also or alternatively, presentation 400 can include a graphic 408 in the form of a large "X" across the edited content indicating that the content is suspect. Taschek, para [0056]).

As per claims 2 and 12, Taschek teaches the method and the system of claims 1 and 11, wherein identifying the authentication metadata comprises: embedding, by the application server, the authentication metadata into the first communication (metadata 308 of FIG. 3 can be embedded in first content 300. Taschek, para [0044]).

As per claims 3 and 13, Taschek teaches the method and the system of claims 1 and 11, wherein identifying the authentication metadata comprises: decoding the authentication metadata in the received first communication (existing techniques, such as public key cryptography, could serve as or be combined with some of the disclosed encoding/decoding techniques for extra security. For example, a public key to decode embedded metadata 308 could be provided to social networking users, while a private key to encode metadata 308 could be provided exclusively to a business, such as Orlando's Restaurant. Thus, any social networking user could view content posted by Orlando's Restaurant, but only Orlando's Restaurant would be able to generate official and original content containing metadata 308.. Taschek, para [0052]).

As per claims 4 and 14, Taschek teaches the method and the system of claims 1 and 11, wherein the authentication metadata comprises extensible metadata platform metadata (metadata 308 includes an alphanumeric string encoded as Extensible Metadata Platform (XMP) metadata in a Joint Photographic Experts Group (JPEG) image file. Taschek, para [0044]).

As per claims 5 and 15, Taschek teaches the method and the system of claims 1 and 11, wherein the authentication metadata comprises a text checksum value (a text checksum value can be generated for, and embedded in, each of Orlando's posts. Taschek, para [0019]).

As per claims 6 and 16, Taschek teaches the method and the system of claims 1 and 11, wherein the authentication metadata comprises location information associated with the first user (first content 300 can include contextual information such as a location from which first content 300 was posted. By way of example, location services such as Near Field Communications (NFC) or iBeacons.RTM. can be used to determine the location of a user's computing device when post 200 is sent from the computing device at 104. A map system such as Google Maps.RTM. can then be used to determine that post 200 was sent from Orlando's Restaurant in the Forest of Arden. Information identifying that post 200 was sent from Orlando's Restaurant can then be included in first content 30. Taschek, para [0045]).

As per claims 7 and 17, Taschek teaches the method and the system of claims 1 and 11, wherein the authentication metadata embedded within the first communication indicates an identity of the first user (metadata could include specific information uniquely identifying a brand, referred to herein as a brand identifier. For instance, a unique string such as 183745 could be assigned to Orlando's Restaurant as a brand identifier, while other various entities are identified by different strings. Taschek, para [0019]).

As per claims 8 and 18, Taschek teaches the method and the system of claims 1 and 11, further comprising: causing the alteration notification to be displayed with the second communication (if Oliver edits the content of Orlando's original post, Oliver can be prevented from publishing the edited post to social network feeds. Also or alternatively, an indication of tampering such as an animated red flag or text such as "warning: the following post has been edited" can be automatically added to the content of Oliver's edited version of Orlando's post when the edited post is published to a feed. Taschek, para [0020]and para [0056]).

As per claims 9 and 19, Taschek teaches the method and the system of claims 1 and 11, further comprising: preventing display of the second communication based at least in part on determining that the first content is different than the second content (in response to detecting any modifications to brand-associated content or even a keystroke in which a user attempts to modify content, a user can be prevented from publishing any such modified content, For example, FIG. 4B shows a presentation of an error message as displayed on a computing device. Taschek, para [0057]).

As per claim 10, Taschek teaches the method of claim 1, wherein the second communication comprises an edited version of the first communication (if Oliver edits the content of Orlando's original post, Oliver can be prevented from publishing the edited post to social network feeds. Also or alternatively, an indication of tampering such as an animated red flag or text such as "warning: the following post has been edited" can be automatically added to the content of Oliver's edited version of Orlando's post when the edited post is published to a feed. Taschek, para [0020]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully Submitted




/KHALID M ALMAGHAYREH/            Examiner, Art Unit 2492